Citation Nr: 0003555	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  90-51 925	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back condition incurred while in an Incentive Therapy 
Program.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1949 to August 1952.

2.	On January 26, 1999 the U. S. Court of Appeals for 
Veterans Claims (or Court) was notified by the appellant's 
counsel that the veteran died on January [redacted], 1999.

3.	On February 11, 1999, the Court vacated the September 
1997 decision of the Board of Veterans' Appeals (Board) in 
this case.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in October 1997, 
from which the veteran appealed to the Court.  Unfortunately, 
the veteran died during the pendency of the appeal, and thus 
the Court dismissed the appeal, and vacated the underlying 
Board decision.  Since the Board's earlier decision was 
vacated, the Board must now again address this case.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
             Richard B. Frank               
	Member, Board of Veterans' Appeals

 


